DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04 May 2021 have been fully considered but they are not persuasive.
Page 9 of the remarks recite:
Rather, in the cited paragraph 64 of Loboda, "heavier ions can be axially ejected from the ion guide 820 while lighter ions are retained. Ions can be sequentially ejected out of the ion guide..." By contrast, in amended independent claim 1, different drag fields are used to improve transmission of light elemental ions with respect to heavy elemental ions through the reaction cell. In Loboda, the heavier ions are axially ejected, and the lighter ions are retained. Moreover, in Loboda, the ions are not transmitted through a reaction cell using the different drag fields.
	The examiner agrees that Loboda teaches the heavier ions are axially ejected while the lighter ions are retained.  However, Loboda also teaches in paragraph [0064]
“Ions can be sequentially ejected out of the ion guide 820 by… ramping up the DC potential 830”.  That is, the heavier ions are first ejected at an axial dc potential gradient 
	Moreover, the claims lack written description as required by 35 USC § 112(a) and as discussed herein below.
 Lastly, after further consideration, claim 1 requires that “the axial electric field gradient can be adjusted so that during a mass analysis based on elements of the elemental ions…”  That is, the language “can be” suggests that the method does not necessarily have to perform the following method steps of clause ii.   MPEP 2111.04 recites “Claim scope is not limited by claim language that suggests or makes optional but does not require ”  Here, the phase “can be” suggests that the following steps are optional.  That is, even though a field can be adjusted does not mean that it is.  Therefore, the method steps are not limiting and Speakman/Tanner both fully anticipate claim 1.  The examiner recommends changing the language “can be” to “wherein the axial electric field gradient is adjusted so that…” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for “wherein the axial electric field gradient with the first setting improves the transmission of the light elemental ions through the reaction cell relative to the transmission of the heavier elemental ions using the axial electric field gradient with the second setting”.  Specifically, the claim is suggesting that the transmission of the light elemental ions at the first setting is improved relative to the transmission of the heavier elemental ions at the second setting.  However, the specification is silent with respect to the transmission of light ions at a first setting relative to the transmission of heavy elemental ions at the second setting.  Paragraph [0064] of the instant published application recites:
Through the application of a drag field in the collision cell as described herein, transmission can be dramatically increased in the cell. For example, in the case of Li+ when He is used as collision gas, transmission can be increased from being only a few % with no drag to almost 100% when a drag field is applied. The drag field can furthermore be adjusted during a scan, so that each element can be measured with an optimized drag field that maximizes its residence time within the collision cell. Thus, a first elemental ion species can be measured with the drag field in the collision cell having a first setting, i.e. a different voltage gradient along the axial volume in the cell. Following measurement of the first elemental ion, a second elemental ion can be measured at a second setting of the drag field that can be different from the first setting
	That is, the drag field is adjusted to maximize the residence time such that each element is measured with an optimized drag field that maximizes its residence time within the collision cell.  Therefore, the drag field is optimized depending on the element measured.  There is no discussion of transmission of heavier elements at the second setting relative to transmission of lighter elements at the first setting.  Moreover, it appears that improving the transmission of the first elemental ions at the first setting relative to the transmission of second elemental ion at the second setting would have no 
	Moreover, paragraph [0078] recites:
The axial electric field gradient of the invention substantially improves the transmission of the light elemental ions through the collision cell relative to heavier elemental ions that have an atomic mass greater than the light elemental ions
	That is, the specification at 0078 suggests the transmission of light elemental ions is improved relative to heavier elemental ions.  Paragraph [0078] is silent with regards to “the axial electric field gradient with the first setting improves the transmission of the light elemental ions through the reaction cell relative to the transmission of the heavier elemental ions using the axial electric field gradient with the second setting”.  At best, when read in together with the teaching of paragraph [0064], paragraph [0078] seems to suggest applying an axial electric field gradient at the first setting improves the transmission of the light elemental ions through the collision cell relative to heavier elemental ions that have an atomic mass greater than the light elemental ions. In the interest of furthering prosecution, claim 1 will be interpreted as understood above because the claims as they currently stand fail to meet the written description requirement.
	The dependent claims lack written description by virtue of their dependencies on independent claim 1.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague and indefinite for reciting “a reaction or reaction gas” in lines 2-3 because claim 1 already discloses “at least one reaction gas”, therefore it is unclear whether the “a reaction or reaction gas” is the same or different from the “at least one reaction gas” of claim 1.
Claim 12 is vague and indefinite for reciting “wherein particles of a mass range that is greater than during filtering mode” is vague and indefinite because it is unclear which filtering mode the claim is referring to (i.e. the first filtering mode or some other filtering mode).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speakman et al. (US pgPub 2003/0160168) or alternatively in view of Tanner (Tanner “reaction cells and collision cells for ICP-MS: a tutorial review” submitted with IDS of 27 July 2018).  Note: these interpretations do not give patentable weight to the limitations after “can be” of clause ii) because “can be” is interpreted to be optional.  For the purpose of moving prosecution forward, the limitations after “can be” are given patentable weight in the obvious type rejection below.
Regarding claim 1, Speakman teaches a method of isotope ratio mass spectrometry (inherent in the apparatus of figures 1 and 4, note: [0001]), the method comprising steps of: 
i. transmitting elemental ions from an ion source (1, elemental ions see paragraph [0002]) into a reaction cell (gas containment means 21, [0062], note: decreasing interfering peaks via increasing inert gas indicative of some reaction within the tube 221) that comprises at least one ion guide (figures show a hexapole 13-15 of ion guide 12, however paragraph [0024] teaches a quadrupole or octupole sets may be used instead), wherein the reaction cell contains at least one reaction gas ([0062]); 
ii. applying an axial electric field gradient in the reaction cell for adjusting transmission of elemental ions through the reaction cell ([0024] “an axial potential gradient [[i.e. a potential gradient results in an electric field gradient]] may be provided 
iii. transmitting elemental ions from the reaction cell (fig. 4, 12) into a sector field mass analyzer (38) for mass analysis (inherent in a sector analyzer) followed by detecting ions using a multicollector ([0059]), and analyzing an isotope ratio of detected ions ([0059]).
Alternatively, Tanner teaches a method of isotope ratio mass spectrometry (page 1410, left column last paragraph), the method comprising steps of: 
i. transmitting elemental ions from an ion source (page 1410, left column, lines 13-16 teach elemental ions from ICP) into a reaction cell (page 1410, lines 13-16 collisional broadening in a pressurized rf quadrupole) that comprises at least one ion guide (1410, left column, lines 13-16note quadrupole), wherein the reaction cell contains at least one reaction gas (page 1410, right column, last 10 lines above section 8.2.3); 
ii. applying an axial electric field gradient in the reaction cell for adjusting transmission of elemental ions through the reaction cell (page 1398, right column, last sentence of first paragraph, note: “assists with pushing” is an adjustment of transmission)
iii. transmitting elemental ions from the reaction cell into a sector field mass analyzer (page 1443, right column, first sentence of first full paragraph) for mass analysis (inherent in a sector analyzer) followed by detecting ions using a multicollector (page 1443, right column, first sentence of first full paragraph), and analyzing an isotope ratio of detected ions (page 1443, right column, first sentence of first full paragraph).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman et al. (US pgPub 2003/0160168) (herein Speakman) in view of Loboda et al. (US pgPub 2005/0253064) (herein Loboda) or alternatively in view of Makarov (US pgPub 2014/0070091).
Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (Tanner “reaction cells and collision cells for ICP-MS: a tutorial review” submitted with IDS of 27 July 2018) in view of Loboda et al. or Makarov et al.
Regarding claim 1, Speakman teaches a method of isotope ratio mass spectrometry (inherent in the apparatus of figures 1 and 4, note: [0001]), the method comprising steps of: 
i. transmitting elemental ions from an ion source (1, elemental ions see paragraph [0002]) into a reaction cell (gas containment means 21, [0062], note: decreasing interfering peaks via increasing inert gas indicative of some reaction within 2) that comprises at least one ion guide (figures show a hexapole 13-15 of ion guide 12, however paragraph [0024] teaches a quadrupole or octupole sets may be used instead), wherein the reaction cell contains at least one reaction gas ([0062]); 
ii. applying an axial electric field gradient in the reaction cell for improving transmission of elemental ions through the reaction cell ([0024] “an axial potential gradient [[i.e. a potential gradient results in an electric field gradient]] may be provided along the ion guiding means which can assist ion transmission”);
iii. transmitting elemental ions from the reaction cell (fig. 4, 12) into a sector field mass analyzer (38) for mass analysis (inherent in a sector analyzer) followed by detecting ions using a multicollector ([0059]), and analyzing an isotope ratio of detected ions ([0059]).
Speakman teaches in paragraph [0063] “it is found that the maximum transmission of the hexapole for ions of different mass-to-charge ratios occurs at different voltages, the AC voltage is conveniently scanned in synchronism with the mass-to-charge ratio scanning of the mass analyzer to ensure that maximum transmission through the hexapole of the ions actually being detected is achieved”.  That is, Speakman teaches application of different AC voltages to transmit different mass-to charge ratios (i.e. mass selection based on AC voltages).  Therefore, Speakman differs from the claimed invention by not disclosing wherein the axial electric field gradient can be adjusted so that during a mass analysis based on elements of the elemental ions, a first element that includes light elemental ions is analysed with a first 
However, Loboda teaches that wherein the axial electric field gradient (fig. 9, 830, [0064]) can be adjusted so that during a mass analysis ([0064], note: “Ions can be sequentially ejected out of the ion guide 820 by either ramping up the DC potential 830”, wherein they are ejected towards mass analyzer see [0057], thus during mass analysis) based on elements of the elemental ions (based on mass ([0064]) which is dependent upon the elements, thus based on the elements of the elemental ions), a first element that includes light elemental ions is analysed with a first setting of the axial electric field gradient in the reaction cell and a second element  that includes heavier elemental ions is analysed using a second setting of the axial electric field gradient in the reaction cell ([0064] note mass selectively ejecting ions via ramping up the DC potential 830 (i.e. gradient), thus first heavier ion, followed by a second lighter mass ion depending on the slope or gradient of 830.  The second ramped gradient is interpreted to be the first setting including the lighter mass ion.  The first gradient is interpreted to be the second setting including the heavier ions) and wherein the axial electric field gradient with the first setting improves the transmission of the light elemental ions through the reaction 
Loboda also teaches that the mass selection may alternatively be provided for by ramping of the AC voltage in a manner similar to Speakman (see paragraph [0064] of Lobada).
Therefore, Speakman is a finding that the prior art contained a method which differed from the claimed device by the substitution of a scanned AC voltage to select ions for maximum transmission, rather than an axial gradient.  Loboda is a finding that the adjustable axial gradient was also known for mass selective transmission through a collisional cell.  Moreover, Loboda is a finding that one of ordinary skill in the art could have substituted the AC mass selection of Speakman with the ramping of the axial gradient and the results of the substitution would have been predictable to result in the transmission of mass selected ions through the collisional cell.  Therefore, the claim would have been obvious because the substitution of mass selection via changing voltages of an AC potential for ramping of an axial field yields predictable results to one 
Alternatively to Loboda, Markarov teaches wherein the axial electric field gradient ([0010] and [0021]) can be adjusted ([0031]) so that during a mass analysis based on elements of the elemental ions, a first element that includes light elemental ions is analysed with a first setting of the axial electric field gradient in the reaction cell and a second element that includes heavier elemental ions is analysed using a second setting of the axial electric field gradient in the reaction cell ([0031] higher charge (i.e. higher mass see paragraph [0014]) and lower charge (lower mass) ions are transmitted via an adjusted field gradient, wherein the gradient is applied along the trapping volume of a collision cell ([0010]).  The gradient for lower charge (lower mass) is interpreted to be the first setting and the gradient for higher charge (higher mass) is interpreted to be the second setting.  Note: ions are processed.  Paragraph [0024] teaches the DC potential gradient causes processed ions to exit the collision cell, thus process implies transmission), and wherein the axial electric field gradient with the first setting improves the transmission of the light elemental ions through the reaction cell relative to the transmission of the heavier elemental ions using the axial electric field gradient with the second setting ([0031] teaches adjusting the potential gradient based upon the charge of the processed ions.  Further see setting the gradient lower for lower charges of ions to be processed. Since paragraph [0024] teaches the potential gradient causes ions to exit the collisional cell (i.e. transmission), for a lower gradient, the lower charges (i.e. lower mass) has a higher transmission than the higher charges (higher mass)), the heavier elemental ions having an atomic mass greater than the light elemental ions 
Makarov modifies Speakman by providing an adjustable axial gradient applied to the collisional cell dependent upon the charge of the ions.
Since both inventions are directed towards reaction cells, it would have been obvious to one of ordinary skill in the art to apply an adjustable field gradient of Makarov to the reaction cell of Speakman because it would ensure that all the ion are smoothly ejected from the ion trap at a faster rate, without increasing the energy of most of the ions beyond an acceptable level that will prevent them from being subsequently trapped ([0016]).
Regarding claim 1, Tanner teaches a method of isotope ratio mass spectrometry (page 1410, left column last paragraph), the method comprising steps of: 
i. transmitting elemental ions from an ion source (page 1410, left column, lines 13-16 teach elemental ions from ICP) into a reaction cell (page 1410, lines 13-16 collisional broadening in a pressurized rf quadrupole) that comprises at least one ion guide (1410, left column, lines 13-16note quadrupole), wherein the reaction cell contains at least one reaction gas (page 1410, right column, last 10 lines above section 8.2.3); 
ii. applying an axial electric field gradient in the reaction cell for improving transmission of elemental ions through the reaction cell (page 1398, right column, last sentence of first paragraph)
iii. transmitting elemental ions from the reaction cell into a sector field mass analyzer (page 1443, right column, first sentence of first full paragraph) for mass analysis (inherent in a sector analyzer) followed by detecting ions using a multicollector (page 1443, right column, first sentence of first full paragraph), and analyzing an isotope ratio of detected ions (page 1443, right column, first sentence of first full paragraph).
Tanner has the same deficiencies as Speakman above and it would be obvious to resolve those deficiencies by any of the methods disclosed in the references above for the same reasons.
Regarding claim 4, Speakman in view of Loboda teaches wherein the axial electric field gradient improves the transmission of the light elemental ions through the reaction cell relative to heavier elemental ions that have an atomic mass greater than the light elemental ions ([0064], teaches sequential ejection of heavier to lighter ions, thus light ions are improved relative to heavier ions as compared to the background section of the instant publication, see paragraph [0025] of the instant published application which teaches light ions trapped within the collisional cell).
Regarding claim 6, Speakman teaches wherein the reaction cell comprises at least one multipole ion guide ([0024]).



Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman and Loboda or Makarov and further in view of Abou-Shakra et al. (US pgPub 2004/0026610) or alternatively claims 2 and 3 are rejected under 35 U.S.C. 103 as Speakman and Loboda or Makarov in view of Badiei et al. (US pgPub 2015/0318159).
Regarding claim 2, Speakman fails to specifically disclose the sample ions, therefore, Speakman in view of Loboda or Makarov differ from the claimed invention by not disclosing wherein the elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of a reaction or reaction gas in the reaction cell.
However, Abou-Shakra teaches wherein the elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of a reaction or reaction gas in the reaction cell ([0022] teaches P+ ion and oxygen as the collisional/reaction gas.  Phosphorous has an atomic weight of 31, whereas oxygen has an atomic weight of ~16).
Abou-Shakra modifies the Speakman by providing a particular ions for analysis in a mass spectrometer.
Since both inventions are directed towards ICP-MS with a reaction cell, it would have been obvious to one of ordinary skill in the art to select a desired elemental ion for analysis as done in Abou-Shakra in the device of Speakman in view of Loboda because it would provide for quantitative/qualitative analysis of a particular sample to be analyzed.
Alternatively, Badiei et al. teach wherein the elemental ions comprise elemental ions that have an atomic mass similar to, or the same as, or less than the atomic or molecular mass of a reaction or reaction gas in the reaction cell (gas is methane CH4  (molecular mass of 16)and ion is Selenium (atomic mass 34), [0014]).

Since both inventions are directed towards ICP-MS, it would have been obvious to one of ordinary skill in the art to use methane when analyzing Se ions because it would remove interferences ([0015]).  Moreover, Badiei et al. teach that reactive gases are advantageous over collisional gases because they improve detection limits for improved sensitivity ([0020]). 
Regarding claim 3, the combined device in view of Abou-Shakra or Badiei et al. teach wherein the elemental ions comprise light elemental ions that have an atomic mass of less than 40 amu (phosphorous ions 31, see paragraph [0022] or Badiei Silicon or Selenium).
Regarding claim 9, the combined device fails to disclose wherein prior to being transmitted through the reaction cell, the ions are transmitted through at least one mass filter.
However, Abou-Shakra teaches wherein prior to being transmitted through the reaction cell, the ions are transmitted through at least one mass filter ([0012]-[0013]).
Abou-Shakra modifies the combined device by suggesting the use of a mass filter upstream of the reaction cell.
Since both inventions are directed towards ICP-MS, it would have been obvious to one of ordinary skill in the art to include a mass filter upstream of the reaction cell of Speakman because it would substantially attenuate background ions having a m/z ratio different from those arranged to be transmitted by the mass filter, therefore ions generated in the plasma ion source or anywhere upstream of the mass filter will not .

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Speakman in view of Makarov and further in view of Makarov (US pgPub 2016/0217985).
Regarding claim 9, Speakman in view of Makarov fails to disclose wherein prior to being transmitted through the reaction cell, the ions are transmitted through at least one mass filter.
However, Makarov teaches wherein prior to being transmitted through the reaction cell (30), the ions are transmitted through at least one mass filter (20).
Makarov modifies Speakman by providing a mass filter upstream the collisional cell.
Since both inventions are directed towards reaction cells, it would have been obvious to one of ordinary skill in the art to place the filter upstream the collisional cell because the filter transmits ions having a reduced range of m/z ([0016]), therefore allowing filtering out only precursor and  ions of interest to provide a robust quantitative method for targeted analysis ([0002]).
Regarding claim 11, Speakman differs from the claimed method by not disclosing transmitting the ion beam through at least one electrostatic lens that is arranged upstream from the reaction cell, wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the 
However, Makarov teaches transmitting the ion beam through at least one electrostatic lens that is arranged upstream from the reaction cell (fig. 1a shows transmission of ions from filter 20 to off-axis detector 60 upstream collision cell 30, via a deflector), wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell ([0078]), and a second mode, in which the ion beam is reflected into an off-axis detector device see paragraph [0079]).
Makarov modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Makarov in the combined device because the data from the auxiliary detector can be used for improving the high-mass-resolution data, thus interpolation, deconvolution or best-fitting approaches are especially made possible by the use of multiple ion current measurements for each mass analysis scan. Advantageously, the auxiliary ion detector has a higher absolute sensitivity than the mass analyzer ([0011]-[0012]).
Regarding claim 12, Speakman differs from the claimed invention by not disclosing wherein during a first filtering mode, ions in the ion beam having a selectable mass-to-charge are transmitted through the mass filter and into the electrostatic lens, the ion beam is reflected into the off-axis detector; and a second broad- mass mode, 
However Makarov teaches wherein during a first filtering mode (mass filter 20 operating in a narrow range see paragraph [0083] and intermittently deflected), ions in the ion beam having a selectable mass-to-charge are transmitted through the mass filter and into the electrostatic lens ([0079] and [0083]), the ion beam is reflected into the off-axis detector ([0079] and [0083]); and a second broad- mass mode ([0083] when ions pass through the deflector towards the collisional cell 30 (see figure 1a and paragraph [0078])), wherein particles of a mass range that is greater than during filtering mode are transmitted through the mass filter and through the electrostatic lens, into the reaction cell ([0078], [0083]-[0084], note: ions are accumulated over multiple windows as selected by mass filter 20 and transmitted to collisional cell 30 as seen in figure 1a, thus a broad-mass mode. Alternatively to figure 1a, figure 3 shows the ions passing through mass filter to collision cell 31, see discussion in paragraphs [0089] and [0107].  Thus accumulation occurs in collisional cell see paragraph [0035] and thus a broader mass range than during the deflecting mode to off-axis detector 61).
Makarov modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards mass filters followed by reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Makarov in the combined device because the data from the auxiliary detector can be used for improving the high-mass-resolution data, thus .


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Speakman and Loboda and further in view of Baykut et al. (US pgPub 2008/0042055).
Regarding claim 11, the combined device differs from the claimed method by not disclosing transmitting the ion beam through at least one electrostatic lens that is arranged upstream from the reaction cell, wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell, and a second mode, in which the ion beam is reflected into an off-axis detector device.
However, Baykut et al. teaches transmitting the ion beam through at least one electrostatic lens (fig. 2, 14) that is arranged upstream from the reaction cell (IMS 17 is disclosed to have an RF hexapole ion guide operated under elevated pressure of collision gas as fragmentation chambers [0063].  Thus 14 is upstream 17), wherein the electrostatic lens is operable in a first mode, in which the ion beam is transmitted through the electrostatic lens and into the reaction cell ([0047], note “The mass filter is used to select ions with the mass (mass-to-charge ratio) of interest. The selected ions pass the aperture electrode (16) and are allowed to fly through the ion mobility separation cell (17) for separation the conformational isomers of the selected mass-to-
Baykut et al. modifies the combined device by providing a deflector between the mass filter and the reaction cell.
Since both inventions are directed towards mass filters followed by reaction cells in a mass spectrometer, it would have been obvious to one of ordinary skill in the art to provide the electrostatic lens of Baykut in the combined device because it would facilitate acquisition of mass spectrometric data in order to select ions of interest for separation analysis ([0049]).


Relevant art of interest to the applicant:
Bateman et al. (US pgPub 20030001085) teaches in paragraph [0091] “The effect of maintaining various DC voltage gradients across the fragmentation cell 1 on the transmission of ions having various mass to charge ratios is shown in more detail in FIG. 12”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also note: the published application teaches in paragraph [0019] EP-0813228-A1 (foreign publication to Speakman) teaches the use of a collision cell that promotes collisions between ions and the neutral gas molecules, thus a collision/reaction cell and collision/reaction gas by applicants own admission.
        2 Also note: the published application teaches in paragraph [0019] EP-0813228-A1 (foreign publication to Speakman) teaches the use of a collision cell that promotes collisions between ions and the neutral gas molecules, thus a collision/reaction cell and collision/reaction gas by applicants own admission.